— In an action to recover alleged overcharges of interest on a loan, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Mclnerney, J.), entered September 14, 1984, which granted the defendant’s motion to dismiss the complaint on the ground that the plaintiff voluntarily executed a release.
Order affirmed, with costs.
The plaintiff’s execution of a general release serves as an absolute bar to the instant action (see, CPLR 3211 [a] [5]). The conclusory allegations contained in the plaintiff’s affidavit in opposition to the motion to dismiss are inadequate to sustain its assertion that the release was the product of duress (see, Ermco Erectors v Grand Iron Works, 93 AD2d 878, affd 60 NY2d 634; see also, Powell v Oman Constr. Co., 25 AD2d 566). Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.